Citation Nr: 0827749	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Medical Center (VAMC) in 
Birmingham, Alabama

THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred between February 14, 2002 and 
December 16, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran had active military service from July 1983 to May 
1986 and from November 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from January 2 to April 
19, 1991, during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Department of Veterans' Affairs Medical Center (VAMC) in 
Birmingham, Alabama, that the veteran was not entitled to 
reimbursement for unauthorized medical expenses incurred 
between March 28, 2002 and August 19, 2002.  The veteran 
appealed this determination.  Thereafter, the VAMC issued a 
determination in November 2003 that expanded the 
reimbursement period from February 14, 2002 to December 16, 
2002.

In March 2005, the Board denied the veteran's reimbursement 
claim.  The veteran subsequently filed a timely appeal of the 
Board's March 2005 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
vacated the March 2005 Board's decision, and remanded the 
issue to the Board for readjudication consistent with the May 
2007 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking payment or reimbursement for 
unauthorized medical expenses incurred between February 14, 
2002 and December 16, 2002.

VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof for an adjudicated service- connected disability, for 
a non-service-connected disability associated with and held 
to be aggravating a service- connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service- connected disability; and (3) VA or 
other Federal medical facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007); 38 C.F.R. § 17.120 (2007).  
All three of these statutory requirements must be met before 
payment may be authorized.  Claims for payment of the costs 
of emergency hospital care or medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended. An emergency shall 
be deemed to have ended at the point when a VA physician has 
determined that, based on sound medical judgment, a veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  38 C.F.R. 
§ 17.121 (2007).

Here, the record reflects that between May 24, 2002 and 
December 16, 2002, the veteran received treatment for 
hepatitis C from the University of Alabama at Birmingham 
(UAB) Hospital, which included the dispensation of PEG-Intron 
and Rebetol.  

The veteran essentially asserts that the non-VA medication, 
received between February 14, 2002 to December 16, 2002 for 
his hepatitis C, was needed on an emergent basis, as his 
white cell count was low.  He indicated that his physician 
wanted him to start the injections immediately, after 
learning of his laboratory results.  The veteran stated that 
he could not get the medication at the VA immediately, 
indicating that he would have to go through eligibility 
first, be assigned to a clinic or team, and then be referred 
to the Infectious Disease clinic, and so on.

In its July 2003 determination, the VAMC denied the veteran's 
claim because the evidence did not show that the non-VA 
prescribed medications were needed on an emergent basis.

According to a November 2003 determination, the VAMC reported 
that the VA Pharmacy Service had reviewed the veteran's claim 
and determined that the non-VA prescriptions did not qualify 
for emergency payment.  

Notwithstanding, the Board finds that an opinion is necessary 
to ascertain whether the medications were administered to the 
veteran on an emergent basis, as opposed to whether the 
medications qualified for emergency payment.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred between February 14, 
2002 and December 16, 2002; (b) Notify 
the veteran of the information and 
evidence he is responsible for providing; 
and (c) Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  The VAMC should forward the veteran's 
duplicate Consolidated Health Record to a 
VA hepatologist or gastroenterologist for 
review and an opinion responding to the 
following question:

Was the PEG-Intron and Ribavirin 
(Rebetol) dispensed at a non-VA pharmacy 
between February 14, 2002 to December 16, 
2002 prescribed on an emergent basis, 
such that it would have been hazardous to 
his life or health had he not received 
the medications?  A complete rationale 
should be provided for any provided 
opinion.

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred between 
February 14, 2002 and December 16, 2002.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


